

113 HRES 440 IH: Congratulating Pope Francis on his election and recognizing his inspirational statements and actions.
U.S. House of Representatives
2013-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV113th CONGRESS1st SessionH. RES. 440IN THE HOUSE OF REPRESENTATIVESDecember 11, 2013Mr. Larson of Connecticut submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONCongratulating Pope Francis on his election and recognizing his inspirational statements and actions.Whereas on March 13, 2013, Archbishop Jorge Mario Bergoglio of Buenos Aires, Argentina was elected Supreme Pontiff of the Catholic Church;Whereas his election marked the first time a Pope from the Americas has been selected;Whereas he is the first Jesuit to become Supreme Pontiff of the Catholic Church;Whereas he took the papal name of Francis, becoming the first pope to take the name of St. Francis of Assisi, who was known for his devotion to humility and the poor;Whereas he has demonstrated his humility by choosing not to live in the lavish Apostolic Palace, living instead with the clergy and lay people in the Vatican guesthouse;Whereas on March 28, 2013, he broke from tradition during the washing of feet, when he washed the feet of 12 criminals, including two women, becoming the first pope to include women in the rite;Whereas on November 6, he displayed his charity by caressing a man with severe disfigurement, drawing comparisons to the actions of his namesake, St. Francis, whose kiss of a leper forever changed his life by solidifying his commitment to the poorest among us;Whereas when asked to describe himself during an interview with a Jesuit magazine, he replied “I am a sinner”;Whereas his emphasis on humanitarian efforts to alleviate suffering serves as an inspiration to Congress and all Americans;Whereas his humility, his commitment to economic justice and improving the lives of the poor, and his outreach to individuals from all walks of life have been universally praised and are living examples of Jesus Christ’s message; andWhereas his call to end inequality has echoed across the globe and brought millions together in solidarity: Now, therefore, be itThat the House of Representatives congratulates Pope Francis on his election and recognizes his inspirational statements and actions.